DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 10 and 19 (see Remarks pages 1-5 filed on 02/10/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Patman et al (US 2015/0142677) discloses predicting potential reliability or performance issues associated with a product and presenting various options to address those potential issues includes determining one or more parameters associated with a transaction related to a product. The approach also includes obtaining, in response to the transaction and based on the one or more parameters, a metric describing a predicted operational status of the product. Further, the approach includes initiating a presentation, based on the metric, of one or more potential actions associated with the transaction and related to the product, (Para 0016-0079). However, Patman et al does not disclose in the affirmative, “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”
Further, the next closest prior art Mochizuki et al (US 2017/0215078) discloses communication system is provided that can improve the communication capability of a communication terminal device in the case where a large number of small cells in addition to a macro cell are installed and operated. A communication terminal device (UE) (105) is connected with a macro cell configured by a MeNB (103) and a small cell configured by a SeNB (104), so that dual connectivity is performed. When receiving information for small cells, for example, emergency information from a CBC (101) via an MME (102), at least one cell of the macro cell and the small cell notifies the communication terminal device connected with the at least one cell of the information for small cells, (Para 0102-0884). However, Mochizuki et al does not disclose in the affirmative, “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”
Finally, the next closest prior art Betti et al (US 2012/0284775) discloses method for providing IP services to a user of a public network is disclosed. The user accesses “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”
Therefore, the prior arts Patman et al, Mochizuki et al and Betti et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”

Regarding independent claim 10, the closest prior art, Patman et al (US 2015/0142677) discloses predicting potential reliability or performance issues associated with a product and presenting various options to address those potential issues includes determining one or more parameters associated with a transaction related to a product. The approach also includes obtaining, in response to the transaction and based on the one or more parameters, a metric describing a predicted operational status of the product. Further, the approach includes initiating a presentation, based on the metric, of one or more potential actions associated with the transaction and related to the product, (Para 0016-0079). However, Patman et al does not disclose in the affirmative, “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”
Further, the next closest prior art Mochizuki et al (US 2017/0215078) discloses communication system is provided that can improve the communication capability of a communication terminal device in the case where a large number of small cells in addition to a macro cell are installed and operated. A communication terminal device (UE) (105) is connected with a macro cell configured by a MeNB (103) and a small cell “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”
Finally, the next closest prior art Betti et al (US 2012/0284775) discloses method for providing IP services to a user of a public network is disclosed. The user accesses the public network using a user equipment which supports a first set of IP services. The network provides a second set of IP services. A third set of IP services, included in a first set and second set of IP services, is identified and the user is allowed to access a plurality of IP services of a third set. A public network suitable to implement the method is also disclosed (Para 0033-0087). However, Betti et al does not disclose in the affirmative, “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”
Therefore, the prior arts Patman et al, Mochizuki et al and Betti et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “collecting, from multiple, disparate sources of data, in response to the data request: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network; and providing the facts type data and capabilities type data collected from the multiple, disparate sources of data to the requesting system via the single API.”

Regarding independent claim 19, the closest prior art, Patman et al (US 2015/0142677) discloses predicting potential reliability or performance issues associated with a product and presenting various options to address those potential issues includes determining one or more parameters associated with a transaction related to a product. The approach also includes obtaining, in response to the transaction and based on the one or more parameters, a metric describing a predicted operational status of the product. Further, the approach includes initiating a  “the API facilitates collecting information in response to the information request from the multiple, disparate sources of data, the collected information including: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network, and wherein the single API provides a layer of abstraction between the requesting system and the multiple, disparate  sources of data thereby enabling the requesting system to provide the information identifying the mobile or subscriber to obtain information from data sources internal and external to the telecommunications network carrier.”
Further, the next closest prior art Mochizuki et al (US 2017/0215078) discloses communication system is provided that can improve the communication capability of a communication terminal device in the case where a large number of small cells in addition to a macro cell are installed and operated. A communication terminal device (UE) (105) is connected with a macro cell configured by a MeNB (103) and a small cell configured by a SeNB (104), so that dual connectivity is performed. When receiving information for small cells, for example, emergency information from a CBC (101) via an MME (102), at least one cell of the macro cell and the small cell notifies the communication terminal device connected with the at least one cell of the information “the API facilitates collecting information in response to the information request from the multiple, disparate sources of data, the collected information including: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network, and wherein the single API provides a layer of abstraction between the requesting system and the multiple, disparate  sources of data thereby enabling the requesting system to provide the information identifying the mobile or subscriber to obtain information from data sources internal and external to the telecommunications network carrier.”
Finally, the next closest prior art Betti et al (US 2012/0284775) discloses method for providing IP services to a user of a public network is disclosed. The user accesses the public network using a user equipment which supports a first set of IP services. The network provides a second set of IP services. A third set of IP services, included in a first set and second set of IP services, is identified and the user is allowed to access a plurality of IP services of a third set. A public network suitable to implement the method is also disclosed (Para 0033-0087). However, Betti et al does not disclose in the affirmative, “the API facilitates collecting information in response to the information request from the multiple, disparate sources of data, the collected information including: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network, and wherein the single API provides a layer of abstraction between the requesting system and the multiple, disparate  sources of data thereby enabling the requesting system to provide the information identifying the mobile or subscriber to obtain information from data sources internal and external to the telecommunications network carrier.”
Therefore, the prior arts Patman et al, Mochizuki et al and Betti et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “the API facilitates collecting information in response to the information request from the multiple, disparate sources of data, the collected information including: facts type data that includes information specific to use of the mobile device, the facts type data collected from a source of data internal to the wireless network, and capabilities type data that includes information identifying capabilities of the mobile device, the capabilities type data collected from a source of data external to the wireless network, and wherein the single API provides a layer of abstraction between the requesting system and the multiple, disparate  sources of data thereby enabling the requesting system to provide the information identifying the mobile or subscriber to obtain information from data sources internal and external to the telecommunications network carrier.”

Dependent claims 2-9, 11-18 and 20 are allowed because of their dependency to claims 1, 10 and 19 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677